

Exhibit 10.5


PINNACLE FOODS INC.
2013 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made effective as of
the date set forth on the signature page (the “Signature Page”) attached hereto
(the “Date of Grant”), between Pinnacle Foods Inc., a Delaware corporation or
any successor thereto (the “Company”) and the participant identified on the
Signature Page attached hereto (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Pinnacle Foods Inc. 2013 Omnibus Incentive
Plan (the “Plan”), the terms of which Plan are incorporated herein by reference
and made a part of this Agreement, and capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock award provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    The Restricted Shares.
(a)    Subject to the terms and conditions of the Plan and the additional terms
and conditions set forth in this Agreement, effective as of the Date of Grant
specified on the Signature Page attached hereto, the Company hereby grants to
the Participant an Award consisting of the number of shares of Restricted Stock
(the “Restricted Shares”) set forth on the Signature Page attached hereto.
2.    Vesting of the Restricted Shares. The Restricted Shares shall vest and
become non-forfeitable in accordance with Schedule I attached hereto.
3.    Restrictive Covenants.
(a)    General. To the extent that the Participant and the Company (or an
Affiliate of the Company) is a party to an employment agreement with the Company
containing




--------------------------------------------------------------------------------

2


noncompetition, nonsolicitation, noninterference or confidentiality restrictions
(or two or more such restrictions), those restrictions and related enforcement
provisions under such employment agreement shall govern and the following
provisions of this Section 3 shall not apply. Participant acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
its Affiliates and accordingly agrees, in Participant’s capacity as an equity
holder in the Company, to the provisions of Section 3 of this Agreement (the
“Restrictive Covenants”).
(b)    Competitive Activity. (i) The Participant shall be deemed to have engaged
in “Competitive Activity” if, during the period commencing on the date hereof
and ending on the later of (x) the date that is 12 months after the date the
Participant’s employment with the Company and its Subsidiaries is terminated or
(y) the maximum number of years of base salary the Participant is entitled to
receive as severance under any agreement with, or plan or policy of the Company
or an Affiliate (the “Restricted Period”), the Participant, whether on the
Participant’s own behalf or on behalf of or in conjunction with any other person
or entity, directly or indirectly violates any of the following prohibitions:
(ii)    During the Restricted Period, the Participant will not solicit or assist
in soliciting in a Competitive Business (as defined below) the business of any
client or prospective client:
A.    with whom the Participant had personal contact or dealings on behalf of
the Company during the one-year period preceding the Participant’s termination
of employment;
B.    with whom employees directly reporting to the Participant (or the
Participant’s direct reports) have had personal contact or dealings on behalf of
the Company during the one year immediately preceding the Participant’s
termination of employment; or
C.    for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Participant’s termination of employment.
(iii)    During the Restricted Period, the Participant will not directly or
indirectly:
A.    engage in any business that is engaged in, or has plans to engage in, at
any time during the Restricted Period, any activity that competes in the
business of manufacturing and marketing food products that directly compete with
the core brands of the Company as of the Termination Date (and for such purpose,
a “core brand” shall be any brand generating annual revenues in an




--------------------------------------------------------------------------------

3


amount equal to at least 5% of the Company’s annual revenues, in the fiscal year
preceding the fiscal year of such Termination Date) in any geographical area
that is within 100 miles from any geographical area where the Company or its
Affiliates manufactures and markets its products or services (a “Competitive
Business”);
B.    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
C.    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
D.    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.
(iv)    Notwithstanding anything to the contrary in this Agreement, the
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Competitive Business which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Participant (A) is not a controlling person of, or a member of a group which
controls, such person and (B) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.
(v)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
A.    solicit or encourage any employee of the Company or its Affiliates to
leave the employment of the Company or its Affiliates; or
B.    hire any such employee who was employed by the Company or its Affiliates
as of the date of the Participant’s termination of employment with the Company
or who left the employment of the Company or its Affiliates coincident with, or
within 120 days (one year in the case of any such employee who reported directly
to the Participant immediately preceding the Participant’s termination of
employment (or the Participant’s direct reports)) prior to or after, the
termination of the Participant’s employment with the Company.




--------------------------------------------------------------------------------

4


(vi)    During the Restricted Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates, as such action would result in the Company being disadvantaged. Any
solicitation or hiring, that the Participant is not personally involved in, of
an employee or former employee of the Company through general advertising shall
not, of itself, be a breach of this Section 3(b)(vi).
(vii)    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 3(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
(viii)    The period of time during which the provisions of this Section 3(b)
shall be in effect shall be extended by the length of time during which the
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company's application for injunctive relief.
(c)    Confidentiality. (i) The Participant will not at any time (whether during
or after the Participant’s employment with the Company) (x) retain or use for
the benefit, purposes or account of the Participant or any other person; or (y)
disclose, divulge, reveal, communicate, share, transfer or provide access to any
person outside the Company (other than its professional advisers who are bound
by confidentiality obligations), any non-public, proprietary or confidential
information --including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals -- concerning the past, current or future business, activities and
operations of the Company, its Subsidiaries or Affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Board or the Chief Executive Officer of the Company.




--------------------------------------------------------------------------------

5


(ii)    “Confidential Information” shall not include any information that is (A)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to the Participant
by a third party without breach of any confidentiality obligation; or (C)
required by law to be disclosed (including via subpoena); provided that the
Participant shall give prompt written notice to the Company of such requirement
of law, disclose no more information than is so required, and cooperate, at the
Company’s cost, with any attempts by the Company to obtain a protective order or
similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
Affiliates) or otherwise is disclosed by the Company to any unaffiliated party
that is not under a restriction of confidentiality at least as restrictive as
this restriction upon the Participant; provided, that the Participant may
disclose to any prospective future employer any the termination notice
provisions under any agreement between the Participant and the Company (or an
Affiliate of the Company) and the provisions of this Section 3(c) provided they
agree to maintain the confidentiality of such terms.
(iv)    Upon termination of the Participant’s employment with the Company for
any reason, the Participant shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its Subsidiaries or Affiliates; (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in the Participant’s possession or control (including any of the
foregoing stored or located in the Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its Affiliates and
Subsidiaries, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information and his or her rolodex (or other physical or electronic address
book); and (z) fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information not within the Participant’s
possession or control of which the Participant is or becomes aware.
(d)    Relief. Participant acknowledges and agrees that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of Section
3(b) of this Agreement or any similar provision applicable to Participant (or a
material breach or material threatened breach of any of the provisions of
Section 3(c) of this Agreement) (a “Restrictive




--------------------------------------------------------------------------------

6


Covenant Violation”) would be inadequate and the Company would suffer
irreparable damages as a result of such Restrictive Covenant Violation. In
recognition of this fact, Participant agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
(e)    Repayment of Proceeds. If the Participant engages in Competitive Activity
or breaches the confidentiality provisions of Section 3(c), then the Participant
shall be required (in addition to any other remedy available (on a non-exclusive
basis) to pay to the Company, within ten business days following the first date
on which the Participant engages in such Competitive Activity or first breaches
such provisions, an amount equal to the excess, if any, of (A) the aggregate
after-tax proceeds (taking into account all amounts of tax that would be
recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) the Participant received upon the sale or other disposition of, or
distributions or dividends in respect of, the Restricted Shares over (B) the
aggregate Cost of such Restricted Shares (if any).
4.    Certificates. Certificates evidencing the Restricted Shares may be issued
by the Company and any such certificates shall be registered in the
Participant’s name on the stock transfer books of the Company promptly after the
date hereof, but shall remain in the physical custody of the Company or its
designee at all times prior to the later of (x) the vesting of Restricted Shares
pursuant to this Agreement, and (y) the expiration of any transfer restrictions
set forth in this Agreement or otherwise applicable to the Restricted Shares. As
soon as practicable following such time, certificates for the Shares shall be
delivered to the Participant or to the Participant’s legal guardian or
representative along with the stock powers relating thereto. No certificates
shall be issued for fractional Shares. Notwithstanding the foregoing, the
Company may elect to recognize the Participant’s ownership through
uncertificated book entry. To the extent required by the Company, the
Participant shall deliver to the Company a stock power, duly endorsed in blank,
relating to the Restricted Shares that have not previously vested. However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the certificates to the Participant, any loss by the
Participant of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.
5.    Rights as a Stockholder. The Participant shall be the record owner of the
Restricted Shares until or unless such Restricted Shares are forfeited pursuant
to the terms of this Agreement, and as record owner shall be entitled to all
rights of a common stockholder of the Company, including, without limitation,
voting rights with respect to the Restricted Shares; provided that (i) any cash
or in‑kind dividends paid with respect to the Restricted Shares shall be
accumulated by the Company and shall be paid to the Participant only when, and
if, such




--------------------------------------------------------------------------------

7


Restricted Shares shall become vested pursuant to the terms of this Agreement,
and (ii) the Restricted Shares shall be subject to the limitations on transfer
and encumbrance set forth in Section 8 of this Agreement.
6.    Legend on Certificates. To the extent applicable, all book entries (or
certificates, if any) representing the Restricted Shares delivered to the
Participant as contemplated by Section 1 above shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Restricted Shares are
listed or quoted or market to which the Shares are admitted for trading, and any
applicable Federal or state or any other applicable laws and the Company’s
Certificate of Incorporation and Bylaws, and the Committee may cause notations
to be made next to the book entries (or a legend or legends put on certificates,
if any) to make appropriate reference to such restrictions. Any such book entry
notations (or legends on certificates, if any) shall include a description to
the effect of the restrictions set forth in Section 8 below.
7.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Restricted Shares evidenced impose any obligation on the
Company or any Affiliate to continue the employment or consulting relationship
of the Participant. Further, the Company or any Affiliate may at any time
dismiss the Participant or discontinue any consulting relationship, free from
any liability or any claim under the Plan or this Agreement, except as otherwise
expressly provided herein.
8.    Transfer Restrictions. The Restricted Shares may not, at any time prior to
becoming vested pursuant to the terms of this Agreement, be Transferred and any
such purported Transfer shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. “Transfer” shall mean (in either the noun or the verb form,
including with respect to the verb form, all conjugations thereof within their
correlative meanings) with respect to any security, the gift, sale, assignment,
transfer, pledge, hypothecation or other disposition (whether for or without
consideration, whether directly or indirectly, and whether voluntary,
involuntary or by operation of law) of such security or any interest therein.
9.    Prior Agreements; Full Satisfaction.
(a)    This Agreement and the documents referred to herein or delivered pursuant
hereto which form a part hereof, including the Restrictive Covenants, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof, provided that if the Company or its Affiliates is a party to
one or more agreements with the Participant related to the matters subject to
Section 3, such other agreements shall remain in full force and effect and




--------------------------------------------------------------------------------

8


continue in addition to this Agreement and nothing in this Agreement or
incorporated by reference shall supersede or replace any other confidentiality,
non-competition, non-solicitation, non-disparagement or similar agreement
entered into between the Participant and the Company (or any subsidiary or
Affiliate) to the extent that such agreement is more protective of the business
of the Company or any subsidiary or Affiliate), and provided, further, that to
the extent a Participant is party to any agreement that would, by its terms,
vary the terms of this Agreement (other than with respect to the matters subject
to Section 3 hereof) or provide more favorable rights and remedies to the
Participant, such terms will be deemed amended and shall not apply to the
Restricted Shares acquired herein. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein and
therein.
(b)    This Agreement supersedes all prior agreements and understandings between
the parties with respect to such subject matter, subject to the provisos in the
first sentence of Section 9(a). The Restricted Shares granted herein are in full
satisfaction of any equity grants or long-term stock-based incentive awards set
forth in any offer letter or description of your terms of employment entered
into by and between you and the Company or provided to you by the Company.
10.    Withholding.
(a)    The Participant shall be required to pay to the Company or any Affiliate
and the Company shall have the right and is hereby authorized to withhold, from
any Shares or from any compensation (including from payroll or any other amounts
payable to the Participant) the amount (in cash, Shares, or other property) of
any required withholding taxes in respect of the Restricted Shares, their grant
or vesting or any payment or transfer with respect to the Restricted Shares, and
to take such action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes, provided,
however, that no amounts shall be withheld in excess of the Company’s statutory
minimum withholding liability.
(b)    Without limiting the generality of the foregoing, to the extent permitted
by the Committee, the Participant may satisfy, in whole or in part, the
foregoing withholding liability (i) by delivery of Shares held by the
Participant (which are fully vested and not subject to any pledge or other
security interest) or (ii) by having the Company withhold from the number of
Shares otherwise deliverable to the Participant hereunder Shares with a Fair
Market Value not in excess of the statutory minimum withholding liability. The
Participant agrees to make adequate provision for any sums required to satisfy
all applicable federal, state, local and foreign tax withholding obligations of
the Company which may arise in connection with the grant of the Restricted
Shares hereunder.




--------------------------------------------------------------------------------

9


11.    Securities Laws; Cooperation. Upon the vesting of any Restricted Shares,
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws, the Plan or with this Agreement.
12.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Treasurer and a copy to the General Counsel, each
copy addressed to the principal Participant office of the Company and to the
Participant at the address appearing in the personnel records of the Company for
the Participant or to either party at such other address as either party hereto
may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.
13.    Choice of Law; Jurisdiction; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the state of Delaware without
regard to conflicts of laws. Any suit, action or proceeding with respect to this
Agreement (or any provision incorporated by reference), or any judgment entered
by any court in respect of any thereof, shall be brought in any court of
competent jurisdiction in the state of New York or the State of Delaware, and
each of the Participant, the Company, and any transferees hereby submits to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding, or judgment. Each of the Participant, the Company, and any
transferees hereby irrevocably waives (a) any objections which it may now or
hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement (or any provision incorporated by
reference) brought in any court of competent jurisdiction in the state of
Delaware, (b) any claim that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum and (c) any right to a
jury trial.
14.    Shares Subject to Plan. The Participant acknowledges that the Participant
has received and read a copy of the Plan. The Restricted Shares granted
hereunder are subject to the terms and provisions of the Plan, as may be amended
from time to time, and which are hereby incorporated by reference. In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
15.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of the participant hereunder without the consent of the Participant.




--------------------------------------------------------------------------------

10


16.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signatures on next page.]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Grant Date.


Grant Date: May 23, 2016
Restricted Shares:






 
Participant
 
 
Mark Clouse
 
 
 
 
 
 
 
 
/s/ Mark Clouse
 





[Signature Page – Restricted Stock Award Agreement]



--------------------------------------------------------------------------------





Agreed and accepted:




 
PINNACLE FOODS INC.
 
 
 
 
 
 
 
 
/s/ Kelley Maggs
 
 
By: Kelley Maggs
 
 
Its: EVP – General Counsel
 


















































--------------------------------------------------------------------------------





Schedule I
Vesting
1.    Vesting. Subject to Section 2 below, so long as the Participant continues
to be employed by the Company, the Restricted Shares shall become vested with
respect to 100% of the Restricted Shares on the second anniversary of the Date
of Grant
2.    Termination of Employment.
If the Participant’s employment with the Company and its Subsidiaries is
terminated by the Company or any Subsidiary (i) due to or during Participant’s
Disability or due to Participant’s death, (ii) for any reason other than for
Cause at the time thereof, or (iii) within 12 months following a Change in
Control, the Restricted Shares shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested.





